Citation Nr: 1456389	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain.

4.  Entitlement to a disability evaluation in excess of 10 percent for service connected left ankle strain prior to March 31, 2011 and an evaluation in excess of 20 percent thereafter.  

5.  Entitlement to a disability evaluation in excess of 10 percent for service connected right ankle strain prior to March 31, 2011 and an evaluation in excess of 20 percent thereafter.  

6.  Entitlement to a disability evaluation in excess of 10 percent for service connected left knee strain.

7.  Entitlement to a disability evaluation in excess of 10 percent for service connected right knee strain.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

 The Veteran served on active duty from February 1971 to April 1971 and from August 1972 to September 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2013 Travel Board hearing, and a transcript of this hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hip, thoracolumbar spine and cervical spine disabilities at least minimally result from his service-connected bilateral hallux valgus and bilateral ankle and knee disabilities.  

2.  Prior to March 31, 2011, the Veteran's left ankle disability was manifested by mild limitation of motion; moderate limitation of motion was not shown.

3.  Prior to March 31, 2011, the Veteran's right ankle disability was manifested by mild limitation of motion; moderate limitation of motion was not shown.

4.  From March 31, 2011, the Veteran's left ankle disability has been manifested by no more than moderate limitation of motion; ankylosis has not been shown.

5.  From March 31, 2011, the Veteran's right ankle disability has been manifested by no more than moderate limitation of motion; ankylosis has not been shown.

6.  The Veteran's left knee disability is manifested by flexion to no less than 45 degrees; a greater degree of limitation of flexion, extension limited to more than 5 degrees, instability and recurrent subluxation have not been shown.

7.  The Veteran's right knee disability is manifested by flexion to no less than 45 degrees; a greater degree of limitation of flexion, extension limited to more than 5 degrees, instability and recurrent subluxation have not been shown.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hip disability, thoracolumbar spine disability and cervical spine disability, as secondary to service-connected bilateral hallux valgus, ankle and knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  Prior to March 31, 2011, the criteria for a rating in excess of 10 percent for left ankle disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

3.  Prior to March 31, 2011, the criteria for a rating in excess of 10 percent for right ankle disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

4.  From March 31, 2011, the criteria for a rating in excess of 20 percent for left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

5.  From March 31, 2011, the criteria for a rating in excess of 20 percent for right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

6.  The criteria for an evaluation higher than 10 percent for service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014). 

5.  The criteria for an evaluation higher than 10 percent for service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable disposition of the claims for service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Regarding the claims for increase, in a June 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

Further, as noted above, in August 2013, the appellant was afforded a Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Also, a review of the record also reveals no assertion, by the Veteran or her service organization representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, there is no indication that there is any additional, outstanding, obtainable evidence pertinent to the Veteran's claims.  Accordingly, he was no prejudiced by any deficiency in the hearing notice

The Board also finds that the agency of original jurisdiction appropriately complied with the directives of the June 2014 remand by attempting to seek clarification of an earlier private medical opinion, obtaining appropriate etiology opinions and obtaining updated VA examinations to assess the current severity of the Veteran's service-connected knee and ankle disabilities.  


The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of VA treatment records, private medical records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the August 2013 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.   The Board notes that no further RO action is required prior to appellate consideration of the claims herein decided.  

II.  Analysis

A.  Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In the instant case, the evidence reasonably indicates that the Veteran has current cervical spine, thoracolumbar spine and bilateral hip disabilities, as he has been found to have degenerative joint disease in all of these areas.  He alleges that these current disabilities are either caused or aggravated by his existing service-connected bilateral hallux valgus, bilateral ankle strain and bilateral knee strain.  The medical opinion evidence of record generally appears to weigh against a finding that the current cervical spine, thoracolumbar spine and hip disabilities have been caused by these service connected disabilities.  Also, in an October 2014 opinion, a VA physician indicated that it was less likely than not that the Veteran's service-connected disabilities had caused or aggravated the thoracolumbar spine, cervical spine and bilateral hip degenerative joint disease.  As support for this statement, the physician indicated that the Veteran's degenerative joint disease has a multifactorial etiology and that the contribution of his service-connected disabilities made for only a small, local biomechanical contribution to the Veteran's other non-service related risk factors for degenerative joint disease.  

Despite the examiner's using the general phrase, "less likely than not" to describe the likelihood of aggravation, his finding that there is a "small local biomechanical contribution" from the service-connected disabilities tends to indicate that small local causation and aggravation due to the service-connected disabilities has occurred.  Thus, as no specific degree of aggravation is required before service connection can be awarded on this basis and because there is no contrary medical opinion of record (i.e. one which specifically tends to indicate that no aggravation due to service connected disabilities has taken place), the October 2014 opinion tilts the evidentiary balance in the Veteran's favor in terms of showing that the service connected disabilities have aggravated the degenerative joint disease of the bilateral hips, thoracolumbar spine and cervical spine.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for these disabilities is warranted on a secondary basis due to aggravation.  38 C.F.R. § 3.102, 3.310, Allen, 7 Vet. App. 439 (1995).
  
B.  Claims for increase

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the various disabilities considered has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Ankle disability

The Veteran's service connected left and right ankle disabilities have been assigned ratings under Diagnostic Code 5271.  A 10 percent rating was assigned to each ankle prior to March 31, 2011 and a 20 percent rating has been assigned to each ankle from March 31, 2011.  Code 5271 specifically applies to limitation of motion of the ankle.  A 10 percent rating is warranted for symptomatology reflective of disabilities with moderate limitation of motion, and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent rating is the maximum evaluation provided under Diagnostic Code 5271.  38 C.F.R. § 4.71a.

According to 38 C.F.R. § 4.71, Plate II of the Schedule for Rating Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.

The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Ratings in excess of 20 percent for ankle disability are only available under the rating schedule when ankylosis is present.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  



Ratings in excess of 10 percent for left and right ankle disability prior to March 31, 2011

Prior to March 31, 2011, the Veteran's limitation of motion of the left or right ankle was not shown to be more than mild.  In this regard, at a December 2008 VA examination, range of motion was 20 degrees dorsiflexion and 45 degrees plantar flexion bilaterally.  Similarly, at a February 2010 VA examination, range of motion of both ankles was full with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Nor is there any other testing during this time frame showing a more than mild level of limitation.  

Additional factors that could provide a basis for an increase prior to March 31, 2011 have also been considered; however the evidence does not show that the Veteran had any left or right ankle functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, during the December 2008 examination, there was no further limitation of motion on repetitive use and flare-ups were noted to simply entail pain when ambulating with no resultant functional limitation.  Similarly, during the February 2010 examination, there was no noted additional limitation of motion with repetitive use related to pain, fatigue, incoordination, weakness or lack of endurance.  Also, the Veteran did not report any acute flare-ups of the ankles in the past 12 months.  The Veteran was generally noted to have pain in the lateral ankles on a daily basis when weight bearing, including tenderness along the lateral malleolus bilaterally but this level of loss of function is adequately compensated by the existing 10 percent rating assigned.  

Further, as ankylosis, malunion of the os calcis or astragalus or astragalectomy are neither shown nor alleged, there is no basis for assigning a rating in excess of 10 percent under any alternative ankle rating codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274.   Thus, prior to March 31, 2011, there is no basis for assigning a schedular rating in excess of 10 percent for the service-connected left or right ankle disability.  

Ratings in excess of 20 percent for left and right ankle disability from March 31, 2011

From March 31, 2011, the Veteran's limitation of motion of the left or right ankle was not shown to be more than moderate.  In this regard, at a June 2011 VA examination, the examiner appeared to find that range of motion of both ankles was 0 degrees dorsiflexion and 35 degrees plantar flexion.  Then, at a July 2014 VA examination, right plantar flexion was normal, to 45 degrees, right dorsiflexion was 10 degrees, left plantar flexion was to 45 degrees and left dorsiflexion was to 5 degrees.  Although the June 2011 VA examiner did indicate that dorsiflexion was to 0 degrees, he did not actually find that ankylosis was present and it is clear from the other examinations of record that neither of the Veteran's ankles is ankylosed.   Nor is there any other evidence of record indicative of ankylosis.  Consequently, there is no basis for assigning a higher rating based on ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Additional factors that could provide a basis for an increase prior to March 31, 2011 have also been considered; however the evidence does not show that the Veteran had any left or right ankle functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  In this regard during the June 2011 VA examination, it was noted that repetitive movement of the ankles against body weight did not increase range of motion or function.   Additionally, during the July 2014 VA examination, the Veteran did not report flare-ups that limited function of either of ankle and motion was not additionally limited on repetitive use.  Moreover, the Veteran's overall level of functional loss, characterized by less movement than normal, pain on movement and disturbance of locomotion, is adequately compensated by the existing 20 percent rating.  Accordingly, from March 31, 2011, a rating in excess of 20 percent is not warranted for either ankle.   38 C.F.R. § 4.71a.     

B.  Bilateral knee disability

The Veteran's service-connected left and right knee strains are each currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Code 5260 for limitation of flexion of the knee.  Under this Code, flexion limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260. 

Disability of the knee may also be rated based on limitation of extension under Diagnostic Code 5261.  Under Code 5261, limitation of extension is rated 50 percent when to 45 degrees; 40 percent when to 30 degrees; 30 percent when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent when to 5 degrees.  38 C.F.R. § 4.71a, Code 5261.  

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be assigned for limitation of extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

Instability and/or recurrent subluxation of the knee may also be assigned a separate rating under Code 5257.  38 C.F.R. § 4.71a.  Under Code 5257 a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate subluxation or lateral instability, and a 30 percent rating for severe subluxation or lateral instability.  Id.    

Considering Diagnostic Code 5260, flexion of either knee has not been shown to be to 45 degrees or less, or even 60 degrees or less, at any time during the appeal period.  To the contrary, the VA examinations of record show right knee flexion to at least 110 degrees and left knee flexion to at least 105 degrees.  Nor are there any other findings of record showing right or left knee flexion to 60 degrees or less. Accordingly, a rating in excess of 10 percent under this code is not warranted.

Considering Diagnostic Code 5261, extension of either knee has not been shown to be any greater than 5 degrees at any time during the appeal period.  To the contrary, the VA examinations of record have consistently shown extension to 0 degrees in both knees.  Nor are there any other findings of record showing right or left knee extension to 5 degrees or more.  Accordingly, a separate rating under this code is not warranted.

The Board has also considered whether a separate rating may be assigned under Code 5257.  However, neither instability nor recurrent subluxation of either knee is shown to be present.  In this regard, stability testing showed normal findings in both knees during December 2008 and July 2014 VA examinations and at the July 2014 VA examination, it was specifically indicated that there was no evidence or history of recurrent patellar subluxation/dislocation.  Nor is there other evidence of record showing such instability or subluxation in relation to the service connected strain of either knee.  Notably, at a September 2011 VA examination, the examiner indicated that weakness of the lower legs due to peripheral neuropathy caused loss of support for the weight bearing joints, which in turn caused pain on ambulation as well as the sensation of giving way easily of the joints (i.e. instability), including in the knees.  However, as the examiner specifically attributed this occurrence to non-service connected peripheral neuropathy, this finding cannot form a basis for assignment of separate ratings under Code 5257 for the service connected left and right knee strains.

Additional Diagnostic Codes applicable to disability of the knee have also been considered.  However, as ankylosis, impairment of the semilunar cartilage, tibia or fibula non union and malunion and genu recurvatum are neither shown nor alleged, these additional Codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss in either knee beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  In this regard, the VA knee examinations have not shown additional loss of motion on repetitive use.  Additionally, while the Veteran has more recently described flare-ups involving an increased level of pain, with a decreased level of flexion in both knees, he has estimated a retained level of flexion of no more than 60 to 70 degrees, a level which still would not warrant assignment of a rating in excess of 10 percent for each knee.  In sum, the Board finds that the Veteran's overall level of functional loss, manifested by less movement than normal and pain on movement is adequately compensated by the current, twin 10 percent ratings.   

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis at any time during the appeal period. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In order to determine this, VA must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Then, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Finally, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Both prior to March 31, 2011 and subsequent to March 31, 2011, the Veteran's bilateral ankle symptoms, including pain, tenderness and limitation of motion are not shown to cause any impairment that is not already contemplated by the pertinent diagnostic criteria cited above.  Similarly, for the entire rating period, the Veteran's bilateral knee symptoms, including pain and limitation of motion, are not shown to cause any impairment that is not already contemplated by the pertinent diagnostic criteria cited above.  Thus, the Board finds that the rating criteria reasonably describe these disabilities and that referral for consideration of extraschedular ratings is not warranted.



ORDER

Service connection for a cervical spine disability as secondary to service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain, is granted.

Service connection for a thoracolumbar spine disability, to include as secondary to service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain, is granted.

Service connection for a bilateral hip disability, to include as secondary to service connected bilateral hallux valgus, bilateral ankle strain, and bilateral knee strain, is granted.  

A disability evaluation in excess of 10 percent for service connected left ankle strain prior to March 31, 2011 is denied.  

A disability evaluation in excess of 10 percent for service connected right ankle strain prior to March 31, 2011 is denied.   

A disability evaluation in excess of 20 percent for service connected left ankle strain from March 31, 2011 is denied.  

A disability evaluation in excess of 20 percent for service connected right ankle strain from March 31, 2011 is denied.  

A disability evaluation in excess of 10 percent for service connected left knee strain is denied.  

A disability evaluation in excess of 10 percent for service connected right knee strain is denied.  


REMAND

Now that service connection for cervical spine, thoracolumbar spine and bilateral hip disabilities has been granted, it is necessary for the Veteran's claim for a TDIU to be reassessed in light of these additional service-connected disabilities.  On remand, the Veteran should be scheduled for an appropriate VA examination to determine whether his service connected disabilities, in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and his prior occupational experience.   Prior to arranging for the VA examination, the AOJ should obtain VA records of treatment or evaluation for service-connected disabilities from August 2014 to the present.  The AOJ should ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for any of his service-connected disabilities and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records of treatment or evaluation for service-connected disabilities from August 2014 to the present.  Also, ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for any of his service-connected disabilities and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Schedule the Veteran for an appropriate VA examination.  The claims file should be reviewed by the examiner in conjunction with the examination.

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral hallux valgus, bilateral ankle disability, bilateral knee disability, bilateral hip disability, thoracolumbar spine disability and cervical spine disability, in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience. Consideration may not be given to his age or nonservice-connected disorders.

The examiner should provide a specific rationale for the opinion provided.  

5. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete or not responsive to the Board's directives, appropriate corrective action must be implemented. 

6. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


